

115 S2907 IS: Chaco Cultural Heritage Area Protection Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2907IN THE SENATE OF THE UNITED STATESMay 22, 2018Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the withdrawal and protection of certain Federal land in the State of New Mexico.
	
 1.Short titleThis Act may be cited as the Chaco Cultural Heritage Area Protection Act of 2018.
 2.DefinitionsIn this Act: (1)Federal landThe term Federal land means—
 (A)any Federal land or interest in Federal land that is within the boundaries of the Chaco Cultural Heritage Withdrawal Area, as depicted on the Map; and
 (B)any land or interest in land located within the boundaries of the Chaco Cultural Heritage Withdrawal Area, as depicted on the Map, that is acquired by the Federal Government after the date of enactment of this Act.
 (2)MapThe term Map means the map prepared by the Bureau of Land Management entitled Chaco Cultural Heritage Withdrawal Area and dated May 14, 2018. 3.Withdrawal of certain Federal land in the State of New Mexico (a)In generalSubject to any valid existing rights, the Federal land is withdrawn from—
 (1)all forms of entry, appropriation, and disposal under the public land laws; (2)location, entry, and patent under mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Availability of mapThe Map shall be made available for inspection at each appropriate office of the Bureau of Land Management.
 (c)Effect of ActNothing in this Act affects the mineral rights of a Tribe or member of a Tribe to trust land or allotment land.